Third District Court of Appeal
                                 State of Florida

                          Opinion filed October 14, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D14-2366
                           Lower Tribunal No. 14-12235
                               ________________


                              Amruta Nilay Shah,
                                     Appellant,

                                         vs.

                                 Nilay R. Shah,
                                     Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Mindy S.
Glazer, Judge.

      Bryant Miller Olive and Elizabeth W. Neiberger and Clayton D. Simmons
(Tallahassee), for appellant.

      Andrew Rier and Daniel Tibbitt, for appellee.

Before SUAREZ, C.J., and EMAS and FERNANDEZ, JJ.

      FERNANDEZ, J.

      Amruta Nilay Shah appeals a final judgment of dissolution of marriage. We

reverse because the trial court noticed the hearing on the petition for dissolution of
marriage as a status conference and, instead, conducted a final hearing and entered

final judgment.

      Nilay R. Shah, the husband, and Amruta Nilay Shah, the wife, married in

India on February 16, 2013, after which the husband moved to Florida. The

husband filed the petition for dissolution of marriage, alleging that the marriage

was irretrievably broken and that there was no real or personal property to divide.

      The wife filed a pro se reply in which she denied that the marriage was

irretrievably broken. She alleged that the husband owned various properties in the

United States and India and that he owned a business from which he received

income. She further alleged that she lived in India, had never been to the United

States, did not have immigration status to travel to the United States, and could not

afford an attorney.

      On July 14, 2014, the trial court entered its Order Scheduling Uncontested

Final Hearing or in the Alternative Setting Status Conference.            The court

announced that it would hold an Uncontested Final Hearing on July 30, 2014, if the

wife did not file an answer. The scheduling order specifically declared that “[i]f an

answer has been filed, this hearing will serve as a STATUS CONFERENCE.”

      The husband and his attorney attended the July 30 hearing. The wife

appeared telephonically from India. The court conducted a final hearing and orally

granted the petition over the wife’s objection.



                                          2
      The wife subsequently moved to vacate the final judgment or for rehearing.

The court held a hearing on the wife’s motion, at which the wife appeared

telephonically.   The trial court announced that the wife had, indeed, filed an

answer to the petition for dissolution of marriage, correctly treating the wife’s pro

se reply as an answer. The court further announced that it took testimony at the

July 30, 2014 hearing and entered final judgment. This constituted error.

      Due process requires proper notice and an opportunity to be heard. See

Rodriguez v. Santana, 76 So. 3d 1035, 1037 (Fla. 4th DCA 2011); Dep’t of

Revenue v. Thurmond, 721 So. 2d 827, 828 (Fla. 3d DCA 1998). The trial court’s

July 30, 2014 notice of hearing notified the parties that if an answer to the petition

had been filed, the hearing would serve as a status conference rather than a final

hearing. The trial court, however, changed the nature and expanded the scope of

the scheduled hearing without proper notice. In so doing, the court violated the

wife’s due process rights. See Epic Metals Corp. v. Samari Lake E. Condo. Ass’n,

Inc., 547 So. 2d 198 (Fla. 3d DCA 1989).

      We therefore reverse and remand for further proceedings consistent with this

opinion and decline to address the remaining issues raised on appeal.

      Reversed and remanded.




                                          3